Citation Nr: 1221229	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  05-27 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel






INTRODUCTION

The Veteran served on active duty from October 1985 to October 1988. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  This appeal has a long procedural history but, in the interest of brevity, the Board will refer the reader to the April 2011 remand for that history. 

Given the United States Court of Appeals for Veterans Claims (Court) holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence), the Board has recharacterized the claim of service connection for a psychiatric disorder to include a claim for all acquired psychiatric disorders including PTSD. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The April 2011 Board remand noted that the Veteran claimed his acquired psychiatric disorder was caused by, among other things, a January 20, 1987, assault by PFC A. at Ft. Lewis, Washington at which time PFC A. attacked him with a bayonet.  It was also noted that PFC A. was court-martialed for the attack.  The Board remand thereafter directed the AMC to, among other things, obtain and associate with the record the administrative record surrounding the court-martial of PFC A. including any statements and testimony provided by the Veteran.  

The post remand record shows that in October 2011 the AMC asked the Veteran to provide it with the first name of PFC A. and the Veteran did not reply to this information request.  It further indicates that in February 2002, the AMC obtained the claimant's service personnel records.

However, the post-remand record does not show that the AMC took any other action to obtain the administrative record surrounding the court-martial of PFC A.  Therefore, the Board finds that another remand is required to obtain these records.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied, the Board itself errs in failing to ensure compliance).  In this regard, the Board notes that while a verified in-service stressor is not required to establish a claim of service connection for an acquired psychiatric disorder under 38 C.F.R. § 3.303 (2011), its verification would nonetheless be helpful in substantiating the claim and a verified stressor is required to substantiate a claim of service connection PTSD under 38 C.F.R. § 3.304(f) (2011).

The April 2011 Board remand also directed that the Veteran be provided with a VA examination to ascertain the origins or etiology of his acquired psychiatric disorders.  Moreover, the post-remand record shows that the Veteran was afforded such an examination in January 2012.  

However, the Board finds this examination inadequate because the examiner opined that the Veteran's schizoaffective disorder was not due to his military service because, in substance, his service treatment records and the record for the first eight years after his separation from military service, was negative for complaints, diagnoses, or treatment for an acquired psychiatric disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006); Bouton v. Peake, 23 Vet. App. 70, 73 (2008) (holding that it is improper for a VA examiner to consider the absence of evidence to be negative evidence when providing an opinion as to the origins or etiology of a disability).  Therefore, the Board finds that a remand is also required to provide the Veteran with another examination to ascertain if any current acquired psychiatric disorder, including PTSD, is due to his military service.  See 38 U.S.C.A. § 5103A(d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Stegall, supra.

The April 2011 Board remand also directed that the AMC obtain and associate with the record the Veteran's post-1996 treatment records from the Canton VA Medical Center.  Moreover, the March 2012 supplemental statement of the case reported that all of the Veteran's post-April 1999 treatment records from the Cleveland/Breaksville VA Medical Center were obtained and associated with the record, but they are not located in the Veteran's claims file.  

In this regard, while the post-remand record contains voluminous treatment records from the Canton VA Medical Center that were part of the records obtained from the Social Security Administration, it does not show that the AMC ever specifically requested the claimant's post-1996 treatment records from the Canton VA Medical Center or that the records obtained from the Social Security Administration contain all of these records.  Therefore, the Board finds that a remand is also required for the AMC to contact the Canton VA Medical Center and obtain and associate with the record all of the Veteran's post-April 1996 records from this facility as directed to do so by the earlier remand and to associate with the record the post-April 1999 treatment records from the Cleveland/Breaksville VA Medical Center if these are not duplicative records.  See 38 U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Stegall, supra. 

As noted above, the Board has recharacterized the Veteran's claim of service connection for a psychiatric disorder so that it now includes all acquired psychiatric disorders including PTSD due to a personal assault.  See Clemons, supra.  Therefore, while the appeal is in remand status the appellant should also be provided with a PTSD personal assault letter that notifies him of the type of evidence he could provide VA to help support his allegations regarding a personal assault causing his current PTSD in compliance with 38 C.F.R. § 3.304(f)(3) (2011) and VA Adjudication Procedural Manual (M21-1MR), Part IV, ii, 1, D, 17 (Developing Claims for Service Connection for PTSD Based on Personal Trauma) (September 8, 2009).  Also see Patton v. West, 12 Vet. App. 272 (1999) (holding that special VA Adjudication Procedure Manual evidentiary procedures apply in PTSD personal assault cases).  

In this regard, the letter should tell the Veteran that evidence from sources other than his service records may corroborate his account of the stressor incident.  It should also tell him that examples of such evidence include, but are not limited to the following:  records from law enforcement authorities, mental health counseling centers, hospitals or physicians, and statements from family members, roommates, fellow service members or clergy.  Likewise, it should tell him that evidence of behavioral changes following the claimed assault is one type of relevant evidence that may be found in these sources.  It also should tell him that examples of behavioral changes that may constitute credible evidence of the stressor include, but are not limited to the following:  a request for a transfer to another military duty assignment, deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause, or unexplained economic or social behavior changes.  

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should contact the provost marshal's office for Ft. Lewis, Washington and ask that they provide VA with all record they have related to a January 20, 1987, assault by a PFC A. on the Veteran.  All actions to obtain the requested information should be documented fully in the claims file.  If the information cannot be located or no such information exists, a memorandum of unavailability should be associated with the claims files and the Veteran should be provided with a copy of that memorandum.

2.  The RO/AMC should provide the Veteran with a personal assault letter that fully complies with 38 C.F.R. § 3.304(f)(3) and M21-1MR, Part IV, ii, 1, D, 17, regarding evidence he can provide VA to help support his allegations regarding a personal assault causing his current PTSD.  Specifically, the letter should notify the Veteran that evidence from sources other than his service records may corroborate his account of the stressor incident.  Examples of such evidence include, but are not limited to the following:  records from law enforcement authorities, mental health counseling centers, hospitals or physicians, and statements from family members, roommates, fellow service members or clergy.  Evidence of behavioral changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavioral changes that may constitute credible evidence of the stressor include, but are not limited to the following:  a request for a transfer to another military duty assignment, deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause, or unexplained economic or social behavior changes.  

3.  The RO/AMC should obtain and associate with the record all of the Veteran's post-1996 treatment records from the Canton VA Medical Center and the post-April 1999 treatment records from the Cleveland/Breaksville VA Medical Center that were cited to by the March 2012 supplemental statement of the case if these are not be duplicative records.  All actions to obtain the requested records from Canton VA Medical Center and/or Cleveland/Breaksville VA Medical Center should be documented fully in the claims file.  

4.  After undertaking the above development to the extent possible, the RO/AMC should obtain an addendum to the January 2012 VA psychiatric examination by the same examiner or another qualified examiner if that examiner is not available.  The claims file should be provided to the examiner in connection with the addendum.  After a review of the record on appeal and an examination of the claimant if needed, the examiner should provide answers to the following questions:

a.  What are the diagnoses for all of the Veteran's post-service acquired psychiatric disorders? 

b.  As to each acquired psychiatric disorder, is it at least as likely as not (50 percent probability or more) that it was caused by his active duty or has continued since service?

c.  As to any psychosis, is it at least as likely as not (50 percent probability or more) that it manifested itself to a compensable degree in the first post-service year?

d.  As to PTSD, is it at least as likely as not (50 percent probability or more) that the Veteran has a diagnosis in accordance with the AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV)?

e.  If the Veteran does have a diagnosis of PTSD in accordance with the DSM IV, is it at least as likely as not (50 percent probability or more) that it was caused by one of his in-service stressors including his confirmed stressor regarding being stationed in Korea?

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the claimant is competent and credible to report on the observable symptom of his psychiatric disorders (i.e., being depressed and having nightmares, panic attacks, anxiety, etc. . .) while on active duty and since that time even when his records are negative for symptoms of or a diagnosis; the fact that, while the record may not contain objective evidence of his in-service personal assault, the claimant is considered competent and credible to report on what he saw and experienced; and the fact that lay evidence is sometimes enough to verify the occurrence of an in-service event or injury to establish service connection for an acquired psychiatric disorder under 38 C.F.R. § 3.303 even though stressors not related to fear of hostile enemy action need to be verified to establish service connection for PTSD under 38 C.F.R. § 3.304(f).

In providing answers to the above questions, if the examiner concludes that none of the Veteran's post-service acquired psychiatric disorders are due to or have continued since service the examiner must provide a medical reason for his or her conclusion and mere citation to negative evidence such as the fact that service treatment records and the post-service record being negative for any acquired psychiatric disorder for eight years after his separation from military service is not a sufficient basis for the medical opinion.  

If the examiner cannot provide answers to any of the above questions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing data must be exhausted before concluding that the answer cannot be provided.

In providing answers to the above questions the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

5.  The RO/AMC should thereafter readjudicate the claim.  When readjudicate the claim, the RO/AMC should be mindful of the fact that lay evidence is sometimes enough to verify the occurrence of an in-service event or injury to establish service connection for an acquired psychiatric disorder under 38 C.F.R. § 3.303 even though stressors not related to fear of hostile enemy action need to be verified to establish service connection for PTSD under 38 C.F.R. § 3.304(f).  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal including 38 C.F.R. § 3.304(f).  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


